Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRANSAMERICA SERIES TRUST Supplement dated July 9, 2010 to the Prospectus dated May 1, 2010, as supplemented, and to the Summary Prospectus for each Portfolio listed below dated May 1, 2010 * * * Transamerica Diversified Equity VP The following replaces certain information in the Summary Prospectus and in the Prospectus under the section entitled Management  Portfolio Managers relating to Transamerica Diversified Equity VP : Portfolio Managers: Edward S. Han, Portfolio Manager (Lead) since 2010 Peter O. Lopez, Portfolio Manager (Co) since 2009 The following replaces the information in the Prospectus under the section entitled Shareholder Information  Portfolio Manager(s) relating to Transamerica
